Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The information disclosure statement (IDS) submitted on 04/14/2020 has been considered by Examiner and made of record in the application file.

Reasons for Allowance


2.    Claims 1-20 are allowed over the prior art record.

3.    The following is an examiner’s statement of reasons for allowance:

Schmidt (U.S. PUB. 2019/0213470) teaches a method for compressing distributed deep learning gradient traffic in data parallel settings includes removing gradients of dropped neurons from gradient updates to obtain a compressed gradient update. Dropped neuron information and the compressed gradient update are transmitted to one or more receivers. Correct gradient updates are recovered by zero injection into the compressed gradient update based on the dropped neuron information.

David et al. (U.S. PUB. 2019/0108436) teaches a device, system, and method is provided for storing a sparse neural network. A plurality of weights of the sparse neural network may be obtained. Each weight may represent a unique connection between a pair of a plurality of artificial neurons in different layers of a plurality of neuron layers. A minority of pairs of neurons in adjacent neuron layers are connected in the sparse neural network. Each of the plurality of weights of the sparse neural network may be stored with an association to a unique index. The unique index may uniquely identify a pair of artificial neurons that have a connection represented by the weight. Only non-zero weights may be stored that represent connections between pairs of neurons (and zero weights may not be stored that represent no connections between pairs of neurons).

Consider claims 1-14, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest obtaining, by a computing system comprising one or more computing devices, a gradient of an objective function relative to the neuron, wherein the objective function evaluates a performance of a neural network that comprises the plurality of neurons; determining, by the computing system, a pre-activation value associated with a respective activation function associated with the neuron, wherein the respective activation function has one or more asymmetric update regions and a standard update region associated therewith; determining, by the computing system, a gradient update based at least in part on the pre-activation value associated with the respective activation function and the gradient of the objective function relative to the neuron; and when the pre-activation value is within one of the asymmetric update regions: applying, by the computing system, a first update scheme to update the neuron according to the gradient update when a direction of the gradient update moves the neuron toward the standard update region; and applying, by the computing system, a second, different update scheme to update the neuron according to the gradient update when the direction of the gradient update moves the neuron away from the standard update region; wherein the first update scheme increases a magnitude of the gradient update or the second, different update scheme decreases the magnitude of the gradient update, in combination with other limitations, as specified in the independent claim 1, and further limitations of their respective dependent claims 2-14.

Consider claims 15-19, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest for each of one or more of a plurality of neurons: obtaining, by the computing system, a gradient of an objective function relative to the neuron, wherein the objective function evaluates a performance of the neural network; determining, by the computing system, a pre-activation value associated with a respective activation function associated with the neuron, wherein the respective activation function comprises a ReLU function or a leaky ReLU function, and wherein the respective activation function comprises a dying asymmetric update region to the left of an origin and a standard update region to the right of the origin; determining, by the computing system, a gradient update based at least in part on the pre-activation value associated with the respective activation function and the gradient of the objective function relative to the neuron; and when the pre-activation value is within the dying asymmetric update region: applying, by the computing system, a first update scheme to update the neuron according to the gradient update when a direction of the gradient update moves the neuron toward the origin; and applying, by the computing system, a second, different update scheme to update the neuron according to the gradient update when the direction of the gradient update moves the neuron away from the origin; wherein the first update scheme increases a magnitude of the gradient update or the second, different update scheme decreases the magnitude of the gradient update, in combination with other limitations, as specified in the independent claim 15, and further limitations of their respective dependent claims 16-19.

Consider claim 20, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest obtaining, by a computing system comprising one or more computing devices, a gradient of an objective function relative to the neuron, wherein the objective function evaluates a performance of the neural network that comprises the plurality of neurons; determining, by the computing system, a pre-activation value associated with a respective activation function associated with the neuron, wherein the respective activation function has one or more asymmetric update regions and a standard update region associated therewith; determining, by the computing system, a gradient update based at least in part on the pre-activation value associated with the respective activation function and the gradient of the objective function relative to the neuron; and when the pre-activation value is within one of the asymmetric update regions: applying, by the computing system, a first update scheme to update the neuron according to the gradient update when a direction of the gradient update moves the neuron toward the standard update region; and applying, by the computing system, a second, different update scheme to update the neuron according to the gradient update when the direction of the gradient update moves the neuron away from the standard update region; wherein the first update scheme increases a magnitude of the gradient update or the second, different update scheme decreases the magnitude of the gradient update, in combination with other limitations, as specified in the independent claim 20

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

4.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information Consider the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649